STATE OF MICHIGAN

                            COURT OF APPEALS



MOHAMMED ALI AL-AWADHI,                                              UNPUBLISHED
                                                                     May 21, 2015
               Plaintiff/Counterdefendant-
               Appellee,

v                                                                    No. 322727
                                                                     Washtenaw Circuit Court
MELISSA SUE AL-AWADHI,                                               LC No. 13-001205

               Defendant/Counterplaintiff-
               Appellant.


                                        AFTER REMAND

Before: SHAPIRO, P.J., and GLEICHER and RONAYNE KRAUSE, JJ.

PER CURIAM.

        We previously remanded this matter to the trial court to remedy holes in its analysis that
rendered complete appellate review impossible. Al-Awadhi v Al-Awadhi, unpublished opinion of
the Court of Appeals, issued January 27, 2015 (Docket No. 322727) (Al-Awadhi I). The trial
court has complied with this Court’s order. We now hold that the trial court did not err in
awarding the parties’ joint legal custody of their minor son or in granting plaintiff-father
increasing parenting time on a graduated schedule. We affirm.

                                  I. JOINT LEGAL CUSTODY

        In Al-Awadhi I, unpub op at 6, we determined that the trial court failed to make a
prerequisite finding before ruling on plaintiff-father’s bid for joint legal custody: the established
custodial environment of the child. On remand, the trial court considered the evidence and
determined that the child had an established custodial environment for legal custody purposes
with his mother alone. This was a question of fact that we review to determine if it was against
the great weight of the evidence. See Kubicki v Sharpe, 306 Mich App 525, 538; 858 NW2d 57
(2014). The great weight of the record evidence supports the trial court’s conclusion in this
regard.

       The existence of an established custodial environment with the mother alone imposed a
higher burden of proof on plaintiff-father, as correctly noted by the trial court. Plaintiff-father
was required to establish “ ‘clear and convincing evidence that [a change in this environment] is


                                                -1-
in the best interest of the child.’ ” Id. at 540, quoting MCL 722.27(1)(c). The trial court
correctly described plaintiff-father’s burden of proof in this regard.

        In Al-Awadhi I, unpub op at 6-7, we concluded that the trial court “failed to adequately
consider and make specific findings on the record in relation to the various factors affecting its
joint legal custody decision,” including those factors in MCL 722.26a(1) and the best-interest
factors affecting custody in MCL 722.23. Considering the trial court’s initial analysis in
conjunction with its additional analysis on remand, we hold that the court adequately supported
its decision to award joint legal custody to the parties. Moreover, the trial court specifically
stated that its decision to award joint legal custody was based on defendant-mother’s purposeful
obstruction of plaintiff-father’s relationship with his son. The court discounted defendant-
mother’s description of plaintiff as an absentee father given the marital agreement that plaintiff-
father had to focus his energies on his education and become a licensed physician for the good of
the family. After reviewing the best-interest factors, the court also determined that it was in the
child’s interest to have his father play a role in making major life decisions for him.

                                     II. PARENTING TIME

        In Al-Awadhi I, unpub op at 8, we held that the trial court engaged in an incomplete
analysis of the factors affecting its parenting-time decision. On remand, the court considered the
factors outlined in MCL 722.21 and tied its conclusions to its consideration of the best-interest
factors of MCL 722.23. Of import, the court took into consideration the child’s special needs,
the impact of interstate travel on the child, and defendant-mother’s obstruction and control over
plaintiff-father’s parenting time in the past. Consistent with the parties’ evidence that the child
would require an adjustment period, the court ordered a week of supervised parenting time in
Michigan to precede a week of unsupervised parenting time in Michigan and then a 10-day
unsupervised parenting-time session in Pennsylvania. Extended parenting time between father
and child will not begin until the summer of 2016.

        Ultimately, the trial court has fully complied with our earlier opinion and order and
engaged in a complete analysis on the record. A review of the complete record supports the trial
court’s decisions to award joint legal custody to the parties and increased parenting time to
plaintiff-father.

       We affirm.



                                                            /s/ Douglas B. Shapiro
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Amy Ronayne Krause




                                                -2-